         Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 1 of 25




 1                                           THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
 7
     THAN ORN, individually, THALISA ORN,
 8   individually, J.O. and C.O., by their
     Guardian, CLARISSE ORN,
 9                                             No. 3:13-cv-05974-MJP
                               Plaintiffs,
10
          vs.                                  PRETRIAL ORDER
11
     CITY OF TACOMA, a municipal
12   corporation; and KRISTOPHER CLARK, in
     his individual capacity;
13
                             Defendants.
14

15

16

17

18

19

20

21

22

23

24

25

26



     PARTIES’ JOINT PRETRIAL ORDER
             Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 2 of 25




 1
                                             JURISDICTION
 2
             This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331.
 3

 4           This Court has supplemental subject matter jurisdiction over the state law claims

 5   pursuant to 28 U.S.C. § 1367.

 6                                     CLAIMS AND DEFENSES
 7
             (A)      Plaintiffs will pursue the following claims at trial:
 8
             1.       42 U.S.C. § 1983: Violation of Fourth Amendment as to Kristopher Clark.
 9
     Plaintiff Than Orn asserts that Kristopher Clark violated the Fourth Amendment’s clearly
10
     established prohibitions against excessive force when he employed the use of deadly force
11

12   against Than Orn for failing to yield or failing to obey instructions without any objectively

13   reasonable belief that Orn posed an immediate threat of harm to himself or others. Than Orn
14   was unarmed and was not suspected of a violent criminal offense. Moreover, Orn was driving
15
     out of the path of police officers at an extremely slow speed, but Clark affirmatively created a
16
     danger by unlawfully establishing a roadblock which endangered his partner officer, getting out
17
     of his vehicle against orders, drawing his gun, chasing the path of Orn’s vehicle, and firing 10
18

19   rounds at Orn through the passenger side and rear of Orn’s vehicle with deliberate indifference

20   to the safety of Orn and those in the immediate vicinity.

21
             2.       42 U.S.C. § 1983: Violation of the Fourth and Fourteenth Amendment as to City
22
     of Tacoma – Monell Claim. Plaintiffs allege that the City of Tacoma violated the Fourth and
23
     Fourteenth Amendment. Defendant City of Tacoma and the Tacoma Police Department have
24

25   customs, policies, and practices that amount to deliberate indifference to the rights of persons

26   with whom its officers regularly come into contact, including nonviolent suspects like Than



     PARTIES’ JOINT PRETRIAL ORDER

     No. 3:13-cv-05974-MJP | Page i
              Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 3 of 25




 1   Orn.      Defendants City of Tacoma and the Tacoma Police Department, with deliberate

 2   indifference, failed to train the Tacoma Police Department’s law enforcement officers and
 3
     failed to adopt and implement policies for, among other things, the use of de-escalation
 4
     techniques, non-lethal tactics, proper nonviolent suspect apprehension techniques, and the
 5
     decision-making process that should accompany use of deadly force.1 The failure by Defendant
 6
     City of Tacoma and the Tacoma Police Department to adequately and appropriately train its
 7

 8   officers and employee amounts to deliberate indifference to the rights of the persons with whom

 9   the Tacoma Police Department’s employees regularly come into contact, including nonviolent
10   suspects like Than Orn. It was highly predictable that Defendant’s failures would result in
11
     constitutional violations, like those that occurred in this case.                 Plaintiff’s permanently
12
     debilitating injuries are the foreseeable consequence of the Tacoma Police Department’s failure
13
     to equip its law enforcement officers with the necessary training and tools to handle recurring
14

15   situations, such as those involving a nonviolent suspect failing to yield or failing to obey an

16   officer’s instructions. The actions of the officers involved, which deprived the Plaintiff of his

17   Constitutional rights, conformed to official policy, custom, and practice of Defendant City of
18   Tacoma. Defendant City of Tacoma and the Tacoma Police Department’s policy of shooting
19
     an unarmed individual failing to yield, but avoiding officers and driving at an extremely low
20
     speed is blatantly unconstitutional and jeopardizes the safety of all citizens, as evidenced by the
21
     police shooting of Than Orn. Moreover, Defendant City of Tacoma has ratified the conduct of
22

23   Defendant Clark in relation to the injuries of Than Orn, by refusing to appropriately sanction

24   Defendant Clark for his actions. Furthermore, the actions of the City of Tacoma and its police

25
     1
26    Plaintiffs understand that Defendants believe that Judge Leighton dismissed claims brought under § 1983 in his
     summary judgment order. Dkt. 124. This order dismissed Plaintiffs’ state law negligent hiring, training and
     supervision claim.


         PARTIES’ JOINT PRETRIAL ORDER

         No. 3:13-CV-05974-MJP | Page 2
            Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 4 of 25




 1   officers resulted in the disintegration of Than Orn’s marriage and the destruction of the parent-

 2   child relationship between Than Orn and his children J.O., C.O., and Thalisa Orn.
 3
            3.      Battery as to Kristopher Clark. Defendant Kristopher Clark intentionally shot
 4
     plaintiff Than Orn multiple times in the back and spine and other parts of his body without
 5

 6   provocation, license or justification. The acts of Defendant Clark were done with intent to

 7   cause harmful or offensive contact or an apprehension by Than Orn of such contact.

 8
            4.      Negligence as to City of Tacoma. Defendant City of Tacoma was responsible
 9
     for the actions of its agents and employees under the theory of respondeat superior. Defendant
10
     City of Tacoma, through its employees, including the named individual defendant Kristopher
11

12   Clark and the officers who engaged in a police pursuit of Than Orn, owed a duty to use

13   reasonable care with regard to its attempts to take Than Orn into police custody. Defendant

14   City of Tacoma, through its employees, including the named individual defendant Kristopher
15
     Clark and the officers who engaged in a police pursuit of Than Orn, violated that duty through
16
     the following activities, including but not limited to, engaging in a police pursuit against policy,
17
     blocking all avenues of exit against policy, and firing a weapon into the rear of a moving
18
     vehicle.
19

20          (B)     Defendants will pursue the following defenses at trial:
21
            1.      Claims Dismissed on Summary judgment
22
            As an initial matter, defendants assert that the pretrial order should not contain any
23
     mention of their “failure to train” claims as all such claims, both federal and state, were
24
     dismissed on summary judgment. Dkt 124.
25

26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 3
            Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 5 of 25




 1                             a. Monell Claim

 2          The only Monell claim remaining against the City is based upon plaintiffs’ theory of

 3   ratification. Judge Leighton held that:

 4
            Municipalities are required to review police shootings and carefully determine
 5          whether the shooting complied with local policy, and then determine whether or not
            discipline is appropriate. A rational jury could find that Clark’s decision to shoot was
 6
            not constitutionally justified, and that Tacoma ratified that unconstitutional decision
 7          by determining it was lawful and within policy.

 8
            Summary judgment on the Monell claim against Tacoma is accordingly DENIED.

 9
     Dkt 124, p. 12:11-15. Plaintiffs did not address Defendants’ summary judgment motion related

10
     to the hiring, training and supervision claim, but instead changed to the ratification argument,

11
     upon with summary judgment was denied. Id.

12
                               b. State negligence claims
13
            Plaintiffs admit that the state claim based upon “hiring, training and supervision was
14
     dismissed on summary judgment.” See FN 1, supra; see also Dkt 124, pp. 15:3-16:2. As such,
15
     the “negligence” claim plaintiffs allege is still survives cannot be based upon negligent hiring,
16
     training or supervision. In fact, Judge Leighton’s order makes clear that the “negligence” claim
17
     that remains is on based upon respondeat superior, premised solely upon a finding that Officer
18
     Clark committed the intentional act of “battery.” Dkt 124, p. 16:4-7:
19
            Plaintiffs’ negligence claim seeks to hold the City responsible for the actions of its
20          agents, which Defendants acknowledge were acting within the course and scope of
            their employment. As such, if the jury finds Officer Kristopher Clark liable for the
21
            battery of Than Orn, the City of Tacoma is ultimately responsible for the actions of its
22          agents and employees.

23
            2.      Failure to mitigate – Than Orn. The defendants allege that Than Orn failed to
24
     mitigate his damages by refusing to follow medical advice, by failing to take reasonable steps
25
     to meet hygiene requirements, by repeatedly refusing recommended treatment and by
26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 4
            Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 6 of 25




 1   continuing to ingest illegal substances, all of which resulted in new and avoidable medical

 2   conditions.
 3
             3.      Failure to mitigate as to the destruction of the parent/child relationships. The
 4
     defendants allege that the destruction of the parent/child relationship between Than Orn and the
 5
     other plaintiffs is the result of Than Orn’s own actions and decisions, including, but not limited
 6
     to, his significant, ongoing use of illicit substances.
 7

 8           3.       No Causation. The defendants allege that the destruction of the parent/child
 9   relationship was not caused by the defendants’ actions. Instead, the relationship was impacted
10   by Clarisse Orn’s decision not to expose her children to Than Orn and by Than Orn’s illicit
11   drug use, which predated the defendants’ actions.
12           4.      Qualified Immunity. The defendants allege that Officer Clark is entitled to
13   qualified immunity where he acted reasonably under the totality of the circumstances.
14           5.      Punitive Damages. The defendants allege that plaintiffs cannot establish the
15   existence of circumstances sufficient to allow for an award of punitive damages against Officer
16   Clark. Punitive damages cannot be awarded against a municipality.
17
                                           ADMITTED FACTS
18
             1.      On October 12, 2011, at or around 8:30 p.m., Plaintiff Than Orn was in South
19
     Tacoma driving his family car, which was registered to his wife, Clarisse Orn, and to his home
20

21   address.

22           2.      At or about that same time, Tacoma Police Department (TPD) Patrol Sgt. Alan
23   Morris attempted a traffic stop of Orn because Orn was driving without headlights.
24
             3.      A short time after attempting the traffic stop, Morris called over the police radio
25
     system to report that Orn would not stop the vehicle. Approximately five (5) minutes after he
26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 5
            Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 7 of 25




 1   began following Orn, Morris told dispatch the vehicle was not driving recklessly, just that the

 2   driver allegedly would not stop.
 3
            4.        At or about 8:43 p.m., Than Orn continued on toward his apartment complex
 4
     located at 6634 Tacoma Mall Boulevard.
 5
            5.        At approximately 8:46 p.m., Orn pulled into his apartment complex with TPD
 6
     K-9 Officer David Johnson directly behind him.
 7

 8          6.        At or about this same time, Defendant Kristopher Clark was positioned at or

 9   very near the north entrance to the parking lot of Than Orn’s apartment complex waiting for
10   Orn to arrive.
11
            7.        At some point after Plaintiff Orn pulled into his apartment complex via the south
12
     entrance to the parking lot, Defendant Kristopher Clark exited his police vehicle. Defendant
13
     Clark is the only TPD officer to draw and fire his weapon at Orn.
14

15          8.        Defendant Clark fired his weapon multiple times in the direction of Plaintiff

16   Than Orn’s vehicle. Plaintiff Than Orn was struck multiple times in the neck, right shoulder

17   and back by Defendant Clark’s gunshots. According to medical reports, Orn suffered complete
18   spinal cord injury (SCI) at the L2-L3 vertebra due to a bullet lodged in his spine. Plaintiff also
19
     suffered cervical spine trauma including fractures of the fourth, fifth and sixth cervical vertebrae
20
     transverse process, as well as a fracture to his right scapula. Plaintiff Orn did not recover any
21
     function below the L1 level of his spine.
22

23                                          ISSUES OF LAW

24          It is plaintiffs’ position that Judge Ronald B. Leighton has ruled on Defendants’ Motion

25   for Summary Judgment, including a determination that qualified immunity does not apply in
26
     this case. This ruling was affirmed by the Ninth Circuit. Plaintiffs believe that the only


      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 6
            Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 8 of 25




 1   remaining legal issues, outside of evidentiary rulings, relate to punitive damages and the award

 2   of attorney fees and costs in the event Plaintiffs prevail on their civil rights claims. Plaintiffs
 3
     believe that all other matters, including causation, present questions of fact for the jury.
 4
            Defendants assert that, in addition to evidentiary rulings, the following issues of law
 5
     remain to be addressed at trial.
 6
            Qualified Immunity as to Officer Clark
 7

 8          Judge Ronald B. Leighton denied Defendants’ Motion for Summary Judgment,

 9   including a determination that qualified immunity should not be granted to Officer Clark based
10   upon viewing the facts in the light most favorable to Plaintiffs. The denial of qualified
11
     immunity has been affirmed by the Ninth Circuit. Defendants note, however, that the Ninth
12
     Circuit indicated that factual disputes between the versions of the events presented by Plaintiff
13
     Than Orn and by Officer Clark must be resolved by the jury, not by a court adjudicating a
14

15   motion for summary judgment. Orn v. City of Tacoma, 949 F.3d 1167, 1181 (2020) (“When

16   the facts are viewed in the light most favorable to Orn, as they must be at this point in the

17   litigation, Clark had ‘fair and clear warning of what the Constitution requires.’ What Clark
18   most forcefully contests is whether his alternative account of the shooting should be accepted
19
     as true. Factual disputes of that order must be resolved by a jury, not by a court adjudicating a
20
     motion for summary judgment.) Defendants assert that if at trial they can establish alternative
21
     facts supporting Officer Clark’s version of events, they may again seek a finding of qualified
22

23   immunity as to Officer Clark.

24          Causation

25          Plaintiffs assert that all of Plaintiff Than Orn’s medical treatment and current conditions
26
     were caused by Defendants’ conduct. Defendants assert that Plaintiffs cannot establish


      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 7
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 9 of 25




 1   causation as to a significant amount of Plaintiffs’ damages as those damages were caused by

 2   Plaintiff Than Orn’s own conduct, ongoing drug use and resultant conditions, not Defendants’
 3
     conduct.
 4
            Punitive Damages as to Defendant Clark under 42 U.S.C. § 1983
 5
            Under Washington law, punitive damages are not available on any state claim against
 6
     either Defendant. Dailey v. N. Coast Life Ins. Co., 129 Wn.2d 572, 574, 919 P.2d 589, 590
 7

 8   (1996). As to the federal claims, municipalities are immune from punitive damages under §

 9   1983. City of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271, 101 S. Ct. 2748, 2762, 69 L.
10   Ed. 2d 616 (1981).
11
            As to the federal excessive force claim against Defendant Clark, Defendants assert that
12
     punitive damages are not appropriate based upon the facts of this case and the standard under
13
     which an award of punitive damages must be measured.
14

15          Plaintiffs disagree with defendants’ position on the issue of punitive damages and assert

16   that the jury should be instructed on punitive damages and decide whether to award punitive

17   damages against Defendant Kristopher Clark.
18                                        EXPERT WITNESSES
19
            (A)      On behalf of Plaintiffs:
20
          1.      Neil Robert Bennett (will call)
21
                  OSC Vocational Systems, Inc.
22                10132 NE 185th St
                  Bothell, WA 98011
23
            Neil Robert Bennett has specialized training, background, and expertise in economic
24
     analysis. He will provide testimony based on his review of records. He has provided a report
25
     in this case and has been deposed.
26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 8
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 10 of 25




 1         2.   Cloie Johnson (will call)
                OSC Vocational Systems, Inc.
 2              10132 NE 185th St
                Bothell, WA 98011
 3
            Cloie Johnson has specialized training, background, and expertise in rehabilitation and
 4
     vocational assessment. She will provide testimony based on her review of records. She has
 5
     provided a report in this case and has been deposed.
 6

 7         3.   Kenneth Muscatel, Ph.D. (will call)
                411 12th Avenue, Suite 305
 8              Seattle, WA 98122
 9          Kenneth Muscatel, Ph.D. has specialized training, background, and expertise in
10   psychology. He will provide testimony based on his review of records. He has provided a
11   report in this case and has been deposed.
12
           4.   Virtaj Singh, MD (will call)
13              Seattle Spine & Sports Medicine
                3213 Eastlake Ave East, Suite A
14              Seattle, WA 98102
15          Virtaj Singh, MD has specialized training, background, and expertise in physical
16   medicine and rehabilitation. He will provide testimony based on his review of records. He has
17   provided a report in this case and has been deposed.
18
           5.   Kay M. Sweeney (will call)
19              KMS Forensics, Inc.
                P.O. Box 2458
20
                Kirkland, WA 98083
21          Kay M. Sweeney has specialized training, background, and expertise in forensic
22   science. He will provide testimony based on his review of records. He has provided a report
23   in this case and has been deposed.
24
           6.   Edward A. Leach (will call)
25              P.O. Box 2088
                Coeur d’Alene, ID 83816
26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 9
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 11 of 25




 1
             Edward A. Leach has specialized training, background, and expertise in law
 2
     enforcement practices. He will provide testimony based on his review of records. He has
 3
     provided a report in this case and has been deposed.
 4

 5           (B)     On behalf of Defendants:

 6           1.      Rebecca Bellerive, RN, CDMS, CCM, CLCP (will testify)
                     5500 Olympic Drive, Suite H105, PMB 244
 7                   Gig Harbor, WA 98335
                     (253) 649-0314
 8

 9                   Ms. Bellerive is a registered nurse and certified life care planner who may testify

10   regarding plaintiff Than Orn’s possible future care and needs as it relates to the incident of

11   October 12, 2011 as outlined in her report.

12
             2.      John Hunter (Expert) (will testify)
13                   Investigative Training Services, Inc.
                     PO Box 16487
14                   Seattle, WA 98116
                     (425) 788-7590
15

16                   Mr. Hunter is an accident reconstruction expert who may testify regarding his

17   findings and conclusions from his review of reports, photographs and inspection of the accident

18   site as outlined in his report.

19
             3.      Jennifer James, M.D. (will testify)
20                   Northwest Physical Medicine
                     801 Pine Street, Suite 100
21                   Seattle, WA 98101
                     (206) 226-9183
22

23                   Dr. James is board certified in Physical Medicine and Rehabilitation and Spinal

24   Cord Injury Medicine and is expected to testify as her evaluation and assessment of plaintiff

25   Than Orn and any recommended treatment as it relates to Mr. Orn’s long-term prognosis as

26   outlined in her reports.



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 10
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 12 of 25




 1

 2             4.   Matthew Noedel (will testify)
                    13002 151st Street East
 3                  Puyallup, WA 98374
                    (253) 227-5880
 4

 5                  Mr. Noedel is a forensic scientist specializing in ballistics, firearms, crime scene

 6   examination and crime scene reconstruction. Mr. Noedel is expected to testify regarding the

 7   forensic aspects of the shooting as it relates to Plaintiff Than Orn’s injuries, as outlined in his

 8   report.

 9
               5.   William Partin, CPA, ABV, MAFF (will testify)
10                  400 108th Avenue NE, Suite 615
                    Bellevue, WA 98004
11                  (425) 455-0303

12
                    Mr. Partin is a Certified Public Accountant who may testify regarding plaintiff
13
     Than Orn’s economic damages as outlined in his reports.
14

15             6.   Urey W. Patrick (Expert) (will testify)
                    Patrick Consulting
16                  309 Sage Road
                    Virginia Beach, VA 23456
17                  757-426-6389

18
                    Mr. Patrick is expected to testify concerning the police procedures and the force
19
     used by Officer Kristopher Clark during the October 12, 2011, pursuit and shooting of Than
20
     Orn, given the circumstances and information available to Officer Clark at the time of the
21
     incident as outlined in his report.
22

23             7.   Jennifer Piel, J.D., M.D. (Expert) (will testify)
                    4111 E. Madison Street, Suite 357
24                  Seattle, WA 98112
                    (206) 295-9114
25

26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 11
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 13 of 25




 1
                    Dr. Piel is board certified in psychiatry, neurology and forensic psychiatry. Dr.
 2
     Piel will testify regarding her records review, psychiatric testing, examination and assessment
 3
     of plaintiff Than Orn as outlined in her reports.
 4

 5          8.      Thomas Wickizer, Ph.D., MPH (Expert) (will testify)
                    Chair, Division of Health Services Management and Policy
 6                  College of Public Health
                    202 Cunz Hall
 7                  1841 Neil Avenue
                    Ohio State University
 8                  Columbus, OH 43210
                    (614) 688-3854
 9

10          Dr. Wickizer will testify regarding the reasonable value of medical treatment and

11   services provided to plaintiff Than Orn and any anticipated medical treatment and services that

12   may be provided to Mr. Orn in the future as outlined in his report.

13
            9.      Elizabeth Ziegler, Ph.D. (Expert) (will testify)
14                  Clinical and Forensic Neuropsychology
                    421 West Riverside Ave, Suite 717
15                  Spokane, WA 99201
16                  (509) 995-9265

17
                    Dr. Ziegler is a psychologist and neuropsychologist who will testify regarding
18
     her records review, neuropsychological testing, examination and assessment of plaintiff Than
19
     Orn as outlined in her reports.
20                                           OTHER WITNESSES

21         (A)      On behalf of Plaintiffs:
22          1.      Michael Ake (may call)
                    c/o Jean Homan
23                  747 Market Street, Suite 1120
                    Tacoma, WA 98402
24                  (253) 591-5629
25

26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 12
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 14 of 25




 1
            Michael Ake may testify regarding his review of the circumstances surrounding the
 2
     events of October 12, 2011 and his determination that Tacoma Police Department officers’
 3
     actions related to those events were within departmental policy.
 4
           2.   Daniel Bortle (may call)
 5              c/o Jean Homan
                747 Market Street, Suite 1120
 6              Tacoma, WA 98402
                (253) 591-5629
 7
            Daniel Bortle may testify regarding his observations and actions relating to the events
 8
     of October 12, 2011.
 9
           3.   Steven Butts (will call)
10              c/o Jean Homan
                747 Market Street, Suite 1120
11              Tacoma, WA 98402
                (253) 591-5629
12
            Steven Butts will testify regarding his observations and actions relating to the events of
13
     October 12, 2011.
14
           4.   Kristopher Clark (will call)
15              c/o Jean Homan
                747 Market Street, Suite 1120
16              Tacoma, WA 98402
                (253) 591-5629
17
            Kristopher Clark will testify regarding his observations and actions relating to the events
18
     of October 12, 2011.
19
           5.   Robert DeNully (will call)
20              c/o Jean Homan
                747 Market Street, Suite 1120
21              Tacoma, WA 98402
                (253) 591-5629
22
            Robert DeNully will testify regarding his observations and actions relating to the events
23
     of October 12, 2011.
24

25         6.   David Johnson (may call)
                c/o Jean Homan
26              747 Market Street, Suite 1120
                Tacoma, WA 98402
                (253) 591-5629

      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 13
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 15 of 25




 1
            David Johnson may testify regarding his observations and actions relating to the events
 2
     of October 12, 2011.
 3
           7.   Richard Kim (may call)
 4              c/o Jean Homan
                747 Market Street, Suite 1120
 5              Tacoma, WA 98402
                (253) 591-5629
 6
            Richard Kim may testify regarding his observations and actions relating to the events
 7
     of October 12, 2011.
 8
           8.   Gene Miller (will call)
 9              c/o Jean Homan
                747 Market Street, Suite 1120
10              Tacoma, WA 98402
                (253) 591-5629
11
            Gene Miller will testify regarding his observations and actions relating to the events of
12
     October 12, 2011.
13
           9.   Alan Morris (will call)
14              c/o Jean Homan
                747 Market Street, Suite 1120
15              Tacoma, WA 98402
                (253) 591-5629
16
            Alan Morris will testify regarding his observations and actions relating to the events of
17
     October 12, 2011.
18
           10. Donald Ramsdell (will call)
19             c/o Jean Homan
               747 Market Street, Suite 1120
20             Tacoma, WA 98402
               (253) 591-5629
21
            Donald Ramsdell will testify regarding his review of the circumstances surrounding the
22
     events of October 12, 2011 and his determination that Tacoma Police Department officers’
23
     actions related to those events were within departmental policy.
24

25         11. Donald Rose (will call)
               c/o Jean Homan
26             747 Market Street, Suite 1120
               Tacoma, WA 98402
               (253) 591-5629

      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 14
          Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 16 of 25




 1
            Donald Rose will testify regarding his observations and actions relating to the events of
 2
     October 12, 2011.
 3
          12. Than Orn (will call)
 4            c/o Pfau Cochran Vertetis Amala
              909 A Street, Suite 700
 5            Tacoma, WA 98402
 6          Than Orn is the plaintiff in this case. He has been deposed and will provide testimony
 7   about the underlying incident and the damages stemming therefrom.
 8
          13. Clarisse Orn (will call)
 9            c/o Pfau Cochran Vertetis Amala
              909 A Street, Suite 700
10            Tacoma, WA 98402

11          Clarisse Orn is the natural mother of minor children J.O. and C.O. She will provide

12   testimony about the underlying incident and the damages stemming therefrom.

13        14. C.O. (may call)
              c/o Pfau Cochran Vertetis Amala
14            909 A Street, Suite 700
15            Tacoma, WA 98402
            C.O. is the natural child of Plaintiffs Than Orn and Clarisse Orn. She may provide
16
     testimony about the underlying incident and the damages stemming therefrom.
17

18        15. J.O. (may call)
              c/o Pfau Cochran Vertetis Amala
19            909 A Street, Suite 700
              Tacoma, WA 98402
20
            J.O. is the natural child of Plaintiffs Than Orn and Clarisse Orn. He may provide
21
     testimony about the underlying incident and the damages stemming therefrom.
22
          16. Thalisa Orn (may call)
23
              c/o Pfau Cochran Vertetis Amala
24            909 A Street, Suite 700
              Tacoma, WA 98402
25
            Thalisa Orn is the natural child of Plaintiff Than Orn. She may provide testimony about
26
     the underlying incident and the damages stemming therefrom.


      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 15
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 17 of 25




 1         17. Salvador Mungia (will call)
               c/o Pfau Cochran Vertetis Amala
 2             909 A Street, Suite 700
               Tacoma, WA 98402
 3
            Salvador Mungia is Than Orn’s appointed Litigation Guardian Ad Litem (LGAL). He
 4
     will provide testimony about his role as Than Orn’s LGAL.
 5
           Defendants object to the identification of Mr. Mungia as a trial witness. He was appointed
 6
     weeks ago, yet just listed as a witness on November 17, 2020. Further, any testimony by Mr.
 7
     Mungia would be improper and highly prejudicial, confuse the jury and invoke speculation by
 8
     the jurors, especially given plaintiffs’ denial that Mr. Orn is incompetent and will available to
 9
     provide his own testimony.
10

11         18. Dr. Alexander Mohit (will call)
               MultiCare Tacoma General Hospital
12             315 M.L.K. Jr. Way
               Tacoma, WA 98405
13
     Dr. Alexander Mohit treated Plaintiff in this case. He will provide testimony about the damages
14
     stemming from the underlying incident.
15

16
           19. Dr. Michelle Strong (may call)
17             MultiCare Tacoma General Hospital
               315 M.L.K. Jr. Way
18             Tacoma, WA 98405
19   Dr. Michelle Strong treated Plaintiff in this case. She will provide testimony about the damages
20
     stemming from the underlying incident.
21

22         20. James Martin, PA-C (may call)
               MultiCare Tacoma General Hospital
23             315 M.L.K. Jr. Way
               Tacoma, WA 98405
24

25   James Martin, PA-C treated Plaintiff in this case. He may provide testimony about the damages

26   stemming from the underlying incident.



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 16
          Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 18 of 25




 1        21. Nona Govella, RN (may call)
              MultiCare Tacoma General Hospital
 2            315 M.L.K. Jr. Way
              Tacoma, WA 98405
 3

 4   Nona Govella, RN treated Plaintiff in this case. She may provide testimony about the damages

 5   stemming from the underlying incident.

 6
          22. Dr. Francis Wessbecher (may call)
 7            MultiCare Tacoma General Hospital
              315 M.L.K. Jr. Way
 8
              Tacoma, WA 98405
 9
     Dr. Francis Wessbecher treated Plaintiff in this case. He may provide testimony about the
10
     damages stemming from the underlying incident.
11

12        23. Dr. Fred Thompson (may call)
              MultiCare Tacoma General Hospital
13
              315 M.L.K. Jr. Way
14            Tacoma, WA 98405

15   Dr. Fred Thompson treated Plaintiff in this case. He may provide testimony about the damages

16   stemming from the underlying incident.
17

18          (B)    On behalf of Defendants:

19          1.     Officer Daniel Bortle (will testify)
                   c/o Jean Homan
20                 747 Market Street, Suite 1120
                   Tacoma, WA 98402
21                 (253) 591-5629

22                 Officer Bortle may testify regarding his observations and actions relating to the

23   events of October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
24          2.     Tifni Buchanan (will testify)
25                 South Sound 911
                   945 Tacoma Avenue South
26                 Tacoma, WA 98402
                   (253) 798-6588

      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 17
          Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 19 of 25




 1
            Ms. Buchanan will testify about the Computer Aided Dispatch (CAD) system and the
 2
     records obtained from the CAD system.
 3

 4          3.     Officer Steven Butts (will testify)
                   c/o Jean Homan
 5                 747 Market Street, Suite 1120
                   Tacoma, WA 98402
 6                 (253) 591-5629

 7          Officer Butts may testify regarding his observations and actions relating to the events of

 8   October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.

 9

10          4.     Officer Kristopher Clark (will testify)
                   c/o Jean Homan
11                 747 Market Street, Suite 1120
                   Tacoma, WA 98402
12                 (253) 591-5629
13          Defendant Officer Clark will testify regarding his observations and actions relating to the
14
     events of October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
15

16
            5.     Officer Robert DeNully (may testify)
17                 c/o Jean Homan
                   747 Market Street, Suite 1120
18                 Tacoma, WA 98402
                   (253) 591-5629
19
            Officer DeNully may testify regarding his observations and actions relating to the events of
20
     October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
21

22          6.     Forensic Specialist Paul DePoister (will testify)
                   c/o Jean Homan
23                 Tacoma City Attorney’s Office
                   747 Market Street, Suite 1120
24                 Tacoma, WA 98402
25                 (253) 581-5885

26          Specialist DePoister may testify, if necessary, about the photographs of the evidence



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 18
             Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 20 of 25




 1   collected as a result of the shooting, taken by Specialist DePoister prior to the evidence being

 2   released to plaintiff’s retained forensic expert, Kay Sweeney, as well as his processing of the palm
 3
     print on the Orn vehicle.
 4
              7.     Lamarcus Gholston (may testify)
 5                   14523 “C” Street, Apt. 12
                     Tacoma, WA 98444
 6                   (253) 754-4694

 7            Mr. Gholston may testify regarding his observations regarding the events of October 12,

 8   2011.
 9            8.     Sergeant Henry Gill (retired) (may testify)
                     Officer Mike Rowbottom
10                   c/o Jean Homan
                     747 Market Street, Suite 1120
11                   Tacoma, WA 98402
                     (253) 591-5629
12

13            Sergeant Gill or Officer Rowbottom may testify about use of force training provided to
14
     officers by the Department, including, but not limited to, range training and scenario-based training.
15
              14.    Sergeant David Johnson (may testify)
16                   c/o Jean Homan
                     747 Market Street, Suite 1120
17                   Tacoma, WA 98402
                     (253) 591-5629
18
              Sergeant Johnson may testify regarding his observations and actions relating to the events
19
     of October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
20

21
              15.    Sergeant Richard Kim (may testify)
                     c/o Jean Homan
22
                     747 Market Street, Suite 1120
                     Tacoma, WA 98402
23
                     (253) 591-5629

24            Sergeant Kim may testify regarding his observations and actions relating to the events of

25   October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.

26            16.    Sergeant Richard Kim (may testify)
                     c/o Jean Homan

      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 19
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 21 of 25




 1                 747 Market Street, Suite 1120
                   Tacoma, WA 98402
 2                 (253) 591-5629

 3          Sergeant Kim may testify regarding his observations and actions relating to the events of

 4   October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
 5          17.    Asa Louis, Forensic Scientist (will testify)
                   Washington State Patrol Toxicology Laboratory
 6                 2203 Airport Way South, Suite 360
                   Seattle, WA 98134
 7                 (206) 262-6100
 8
                   Mr. Louis may testify regarding his testing and analysis of Than Orn’s blood sample,
 9
     and subsequent report.
10
            18.    Michelle Martin (will testify)
11                 621 Washington Ct SW
                   Mukilteo, WA 98275
12
                   Ms. Martin is the mother of Plaintiff Thalisa Orn and ex-wife of Plaintiff Than Orn.
13
     Ms. Martin may testify regarding her knowledge, observations and interactions with plaintiffs.
14

15          19.    Detective Gene Miller (former TPD) (may testify)
                   c/o Jean Homan
16                 747 Market Street, Suite 1120
                   Tacoma, WA 98402
17                 (253) 591-5629

18          Detective Miller may testify regarding his observations and actions relating to the events of

19   October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.
20          20.    Than Orn (will testify)
                   c/o Pfau Cochran Vertetis Amala, PLLC
21                 911 Pacific Avenue, Suite 200
                   Tacoma, WA 98402
22                 (253) 777-0799
23          21.    Thalisa Orn (will testify)
                   c/o Pfau Cochran Vertetis Amala, PLLC
24                 911 Pacific Avenue, Suite 200
                   Tacoma, WA 98402
25                 (253) 777-0799
26          22.    C.O. (may testify)
                   c/o Pfau Cochran Vertetis Amala, PLLC

      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 20
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 22 of 25




 1                  911 Pacific Avenue, Suite 200
                    Tacoma, WA 98402
 2                  (253) 777-0799

 3          23.     J.O. (may testify)
                    c/o Pfau Cochran Vertetis Amala, PLLC
 4                  911 Pacific Avenue, Suite 200
                    Tacoma, WA 98402
 5                  (253) 777-0799

 6          24.     Clarissa Orn (will testify)
                    c/o Pfau Cochran Vertetis Amala, PLLC
 7                  911 Pacific Avenue, Suite 200
                    Tacoma, WA 98402
 8                  (253) 777-0799

 9                  Plaintiffs may testify regarding the events of October 12, 2011, and their alleged

10   injuries and treatments.
11
            25.     They Prim (may testify)
12                  1504 E. 97th Street
                    Tacoma, WA 98445
13
                    Mr. Prim is the father of plaintiff Than Orn and may testify regarding his knowledge,
14
     observations and interactions with plaintiff Than Orn.
15

16          26.     Tacoma Police Chief Don Ramsdell (may testify)
                    c/o Jean Homan
17                  Tacoma City Attorney’s Office
                    747 Market Street, Suite 1120
18                  Tacoma, WA 98402
19
                    (253) 581-5885

20          Chief Ramsdell may testify about his review of the circumstances surrounding the shooting

21   and his determination that the officer’s use of force was reasonable and within departmental policy.
22          27.     Officer Donald Rose (will testify)
                    c/o Jean Homan
23                  747 Market Street, Suite 1120
                    Tacoma, WA 98402
24                  (253) 591-5629
25          Officer Rose may testify regarding his observations and actions relating to the events of
26
     October 12, 2011, and documented in Tacoma Police Incident Report No. XX-XXXXXXX.


      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 21
              Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 23 of 25




 1             28.    Shane Smith (may testify)
                      6830 Tacoma Mall Blvd, Apt. 102
 2                    Tacoma, WA 98409
                      (206) 550-3867
 3
                      Mr. Smith may testify regarding his observations regarding the events of October
 4
     12, 2011.
 5
               29.    Deshawna Smith Veasley (may testify)
 6                    218 Camden Crossing
                      Clarksville, TN 37040
 7                    (917) 564-7771
 8
                      Ms. Veasley may testify regarding her observations regarding the events of October
 9
     12, 2011.
10

11
               30.    Pierce County Prosecutor’s Office (may testify)
12
                      c/o Jean Homan
13                    747 Market Street, Suite 1120
                      Tacoma, WA 98402
14                    (253) 591-5629
15             A representative of the Pierce County Prosecutor’s Office may testify regarding Plaintiff
16
     Than Orn’s acquittal on the criminal charges, including the jury instructions and varying burden of
17
     proof.
18
                                                EXHIBITS
19

20             See Exhibit List attached as Exhibit A.

21
                                           ACTION BY THE COURT
22

23             (a)    This case is scheduled for trial before a jury on November 23, 2020.
24             (b)    Trial briefs shall be submitted to the court on or before October 30, 2020.
25

26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 22
           Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 24 of 25




 1          (c)     Jury instructions requested by either party shall be submitted to the court on or

 2   before October 30, 2020. Suggested questions of either party to be asked of the jury by the
 3
     court in voir dire shall be submitted to the court on or before October 30, 2020.
 4

 5          This order has been approved by the parties as evidenced by the signatures of their

 6   counsel. This order shall control the subsequent course of the action unless modified by a

 7   subsequent order. This order shall not be amended except by order of the court pursuant to

 8   agreement of the parties or to prevent manifest injustice.
 9          Dated this 19th day of November, 2020.
10

11

12                                                        A
                                                          Marsha J Pechman
13
                                                          United States District Judge
14

15
     Approved by the undersigned and dated this 18th day of November, 2020.
16
                                           PFAU COCHRAN VERTETIS AMALA, PLLC
17

18                                         By /s/ Darrell L. Cochran
                                             Darrell L. Cochran, WSBA No. 22851
19                                           Thomas B. Vertetis, WSBA No. 29805
                                             Andrew S. Ulmer, WSBA No. 51227
20                                           Alexander G. Dietz, WSBA No. 54842
21
                                               Attorneys for Plaintiffs
22

23                                         COCHRAN DOUGLAS, PLLC

24

25

26



      PARTIES’ JOINT PRETRIAL ORDER

      No. 3:13-CV-05974-MJP | Page 23
         Case 3:13-cv-05974-MJP Document 204 Filed 11/19/20 Page 25 of 25




 1                                     By /s/ Loren A. Cochran
                                         Loren A. Cochran, WSBA No. 32773
 2
                                          Attorney for Plaintiffs
 3

 4                                     LAW OFFICE OF THOMAS A. BALERUD
 5

 6                                     By /s/ Thomas A. Balerud
                                         Thomas A. Balerud, WSBA No. 19539
 7
                                          Attorney for Plaintiffs
 8

 9                                     FREY BUCK, P.S.
10
                                       By /s/ Anne M. Bremner
11
                                         Anne M. Bremner WSBA No. 13269
12

13                                     By /s/ Karen L. Cobb
                                         Karen L. Cobb, WSBA No. 34958
14
                                          Attorneys for Defendants
15

16

17

18

19

20

21

22

23

24

25

26



     PARTIES’ JOINT PRETRIAL ORDER

     No. 3:13-CV-05974-MJP | Page 24
